UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4412


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BENJAMIN   ALVAREZ-HERNANDEZ,   a/k/a   Benjamin         Hernandez-
Martinez, a/k/a Benjamin Escamilla Mendosa,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00646-RBH-1)


Submitted:    November 20, 2008            Decided:   November 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benjamin Alvarez-Hernandez appeals from his conviction

and   75-month     sentence    imposed           following         his     guilty   plea    to

unlawful reentry into the United States by an aggravated felon.

Hernandez’s       attorney    filed      a       brief       pursuant       to    Anders    v.

California, 386 U.S. 738 (1967), addressing the validity of the

plea and the reasonableness of the sentence, but stating that

there was no merit to the appeal.                  Hernandez was informed of his

right to file a pro se brief, but has declined to do so.                                   Our

review of the record discloses no reversible error; accordingly,

we affirm Hernandez’s conviction and sentence.

               We find that Hernandez’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.       Hernandez was properly advised of his rights, the

offense charged, and the maximum sentence for the offense.                                 The

court    also    determined    that     there          was    an    independent      factual

basis    for    the    plea   and   that         the    plea       was     not   coerced    or

influenced by any promises.              See United States v. DeFusco, 949

F.2d 114, 119-20 (4th Cir. 1991).

               Appellate courts review sentences imposed by district

courts    for    reasonableness,        applying             an    abuse    of    discretion

standard.       Gall v. United States, 128 S. Ct. 586, 597 (2007);

see also United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007).      When      sentencing    a   defendant,            a    district      court   must:

                                             2
(1) properly          calculate        the     guideline       range;        (2)    treat     the

guidelines as advisory; (3) consider the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2008); and (4) explain its

reasons for selecting a sentence.                      Pauley, 511 F.3d at 473.                We

presume        that     a    sentence          within    the          properly      calculated

sentencing guidelines range is reasonable.                               United States v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see also Rita v.

United    States,       127       S.     Ct.   2456,     2462-69        (2007)      (upholding

application of rebuttable presumption of correctness of within

guideline sentence).               The district court followed the necessary

steps     in    sentencing          Hernandez,         and   we       find    no     abuse     of

discretion in the sentence of 75 months of imprisonment.                                       We

therefore affirm his conviction and sentence.

               As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                      This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further    review.           If    the    client    requests          that   a     petition    be

filed,    but     counsel         believes      that    such      a    petition      would     be

frivolous,       then       counsel      may    renew    his      motion      for    leave    to

withdraw from representation.                  Counsel’s motion must state that

a copy thereof was served on the client.                          We dispense with oral

argument because the facts and legal contentions are adequately



                                                3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4